                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AMIR CRUZ-WEST                                   :            CIVIL ACTION
                                                  :
    v.                                            :            No. 17-1262
                                                  :
 SUPERINTENDENT, SCI FAYETTE, et                  :
 al.                                              :

                                             ORDER

         AND NOW, this 3rd day of March, 2020, upon careful and independent consideration of

Petitioner Amir Cruz-West’s Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254, and after

de novo review of the Report and Recommendation of United States Magistrate Judge David R.

Strawbridge and Cruz-West’s objections, and for the reasons stated in the accompanying

Memorandum, it is ORDERED:

         1.     Cruz-West’s objections (Document 36) are OVERRULED.

         2.     The Report and Recommendation (Document 31) is APPROVED and ADOPTED.

         3.     Cruz-West’s Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241

                (Document 1) is DENIED with prejudice and DISMISSED without an evidentiary

                hearing.

         4.     Judgment is entered in favor of Respondents.

         5.     Cruz-West having failed to make a substantial showing of the denial of a

                constitutional right, i.e., that reasonable jurists would disagree with this Court’s

                procedural or substantive rulings on Cruz-West’s claims, a certificate of

                appealability shall not issue. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529

                U.S. 473, 483-84 (2000).

         The Clerk of Court is DIRECTED to mark this case closed.
    BY THE COURT:


    /s/ Juan R. Sánchez
    Juan R. Sánchez, C.J.




2
